Citation Nr: 0930423	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  06-36 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1967 to August 
1967 and from December 1967 to July 1971.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Lincoln, Nebraska (RO). 


FINDINGS OF FACT

1.  The Veteran's second period of military service from 
December 1967 to July 1971 was not honorable for purposes of 
VA benefits.

2.  The medical evidence of record does not show that the 
Veteran's current hearing loss is related to his honorable 
period of military service from April 1967 to August 1967.

3.  The medical evidence of record does not show that the 
Veteran's current tinnitus is related to his honorable period 
of military service from April 1967 to August 1967.


CONCLUSIONS OF LAW

1.  Entitlement to VA compensation benefits based on the 
Veteran's period of military service from December 1967 to 
July 1971 is precluded due to the character of the Veteran's 
discharge.  38 U.S.C.A. §§ 101, 5103, 5107, 5303 (West 2002); 
38 C.F.R. § 3.12 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).

3.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  

The RO's June 2005 and December 2006 letters advised the 
Veteran of the foregoing elements of the notice requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

With respect to the Dingess requirements, the RO's December 
2006 letter provided the Veteran with notice of what type of 
information and evidence was needed to 
establish disability ratings, as well as notice of the type 
of evidence necessary to establish an effective date.  With 
this letter, the RO effectively satisfied the remaining 
notice requirements with respect to the issues on appeal.  

The duty to assist the Veteran has also been satisfied in 
this case.  First, all of the Veteran's service treatment 
records, and identified VA and private treatment records have 
been obtained and associated with the claims file.  In 
November 2008, the Veteran was afforded a VA examination 
addressing the etiology of his current hearing loss and 
tinnitus disorders.  Additionally, pursuant to the Board's 
July 2008 remand, the RO attempted to obtain the Veteran's 
private treatment records from Dr. F.  In an August 2008 
letter to the Veteran, the RO requested that he complete and 
return a VA form 21-4142, Authorization and Consent to 
Release Information to the VA.  A careful review of the 
record reflects that the Veteran never completed and returned 
this form.  Accordingly, the RO was unable to obtain the 
private treatment records from Dr. F.  

The Board also finds that the duty to assist has been 
satisfied regarding the Veteran's discharge status upon his 
leaving military service.  Specifically, the Veteran's 
character of discharge for his second period of active duty 
service from December 1967 to July 1971 was under other than 
honorable conditions as a result of an absence without 
official leave (AWOL) for a continuous period of at least 180 
days.  In December 2008, the RO sent the Veteran a letter 
seeking information as to why he was AWOL from October 18, 
1969 to November 20, 1969 and from November 20, 1969 to July 
14, 1970.  As noted in the letter, VA's bar to benefits 
related to this period of service based on his character of 
discharge would not apply if there are compelling 
circumstances to warrant the prolonged unauthorized absence.  
The Veteran did not respond to this letter, and ultimately, 
by a February 2009 administrative decision, it was determined 
that the Veteran's second period of military service was not 
honorable for VA purposes and is a bar to VA benefits under 
provisions of 38 C.F.R. § 3.12(c)(6).  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) ("The duty to assist is not a 
one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.").  

Under these circumstances, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of his claims herein.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); ____ S. 
Ct. ____, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-
1209).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on each claim.  The Veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that 
the law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).


Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores are less than 94 percent.  38 
C.F.R. § 3.385. 

The Veteran claims entitlement to service connection for 
bilateral hearing loss and tinnitus.  He contends that his 
specialty in the military was field artillery, and as a 
result, he was exposed to loud noises associated with rifles, 
machine guns, grenades, artillery, and diesel trucks.  The 
Veteran further attributes the onset of his bilateral hearing 
loss and tinnitus to his basic training during his first 
period of military service in April 1967 through August 1967.  

Historically, the Veteran served on active duty in the Army 
from April 1967 to August 1967 and from December 1967 to July 
1971.  A February 2009 administrative decision determined 
that the Veteran's second period of military service was not 
honorable for VA purposes and is a bar to VA benefits based 
on that period of service under provisions of 38 C.F.R. 
§ 3.12(c)(6).

The Veteran's August 1966 enlistment examination noted that 
his ears were normal, and that whispered voice and spoken 
voice testing revealed results of 15/15, bilaterally.  An 
audiological examination at that time revealed, pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-
5 (10)
LEFT
0 (15) 
0 (10)
0 (10)
-
0 (5)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  The ASA results are the figures on the 
left of each column and are not in parentheses.  Since 
November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in 
parentheses.).  

Service treatment records from the Veteran's first period of 
active duty in April 1967 through August 1967 are negative 
for any complaints, treatment, or diagnoses of bilateral 
hearing loss or tinnitus.  On his June 1967 separation 
examination, an audiological examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
-
10 (15)
LEFT
10 (25) 
10 (20)
10 (20)
-
10 (15)

On a medical history report, completed in June 1967, the 
Veteran denied having any history of hearing loss or ear 
trouble.  

In December 1967, the Veteran underwent a reenlistment 
physical examination.  The report of this examination noted 
that his ears were normal.  An audiological examination 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

An April 1969 service treatment record noted the Veteran's 
complaints of tinnitus in his left ear for the past three 
months.  The report noted that he had sustained a basilar 
skull fracture in January 1969, and since then he had 
tinnitus.  The report concluded with an impression of 
cochlear trauma, and recommended that the Veteran be placed 
on a hearing profile.

A June 1969 service treatment record noted the Veteran's 
complaints of constant ringing and decreased auditory acuity 
in his left ear since falling and striking his head in 
January 1968.  The Veteran also reported that he was unable 
to hear loud noises and soft voices while in the ambush 
frontier.  It was noted that audiometry on admission to 
service was within normal limits.  An audiological evaluation 
performed at that time revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
20
35
35
40
75

The examiner recommended further evaluation and/or a 
permanent profile.

During the Veteran's July 1971 discharge examination, the 
diagnosis was loss of hearing at all frequencies in the left 
ear.  An audiological evaluation performed at that time 
revealed pure tone thresholds, in decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
-
LEFT
20
20
20
-
55


Post-service, a September 1996 letter from a private 
physician noted that the Veteran had a diagnosis of hearing 
loss in the left ear.  The physician's letter stated: 

He has a history in 1968, when he fell 
about ten feet against a concrete ledge, 
spent a week in the hospital and ended up 
with neurosensory hearing loss on the 
left side and I have no way of knowing 
exactly how much.  He knows that he's had 
hearing loss there.  

His audiogram shows some slight high tone 
hearing loss on the right side and a 65 
decibel neurosensory loss on the left 
with only 20 [percent] speech 
discrimination and this is consistent 
with past trauma.

A June 1997 letter from a private physician noted the 
Veteran's history of trauma in his left ear after falling and 
striking his head in Korea.  The physician stated, "[a] 
hearing loss of his left ear was documented, although they 
did not, at that time, document a skull fracture which he 
probably had as well."  The physician reported that upon 
physical examination, the Veteran's ears and tympanic 
membranes were within normal limits bilaterally.  An 
audiogram revealed moderately severe sensorineural hearing 
loss in the left ear.  

An August 2006 letter from a private physician, accompanied 
by July 2006 audiogram examination results, noted mild low 
frequency sloping to high frequency sensorineural hearing 
loss in the right ear and a severe sensorineural hearing loss 
in 


the left ear.  Maximum word recognition scores were 96 
percent in the right ear and 56 percent in the left ear.  The 
physician stated, 

From [the Veteran's] history of being 
exposed to the noise of rifles, machine 
guns, grenades, artillery and diesel 
trucks without the advantage of hearing 
protection devices while serving in the 
military from the mid 1960s through the 
early 1970s, it is quite likely that this 
was the beginning of [the Veteran's] 
hearing loss and tinnitus.  Since that 
time [the Veteran] has worked as an 
alcohol and drug [counselor] with no 
significant noise exposure.  The type and 
degree of [the Veteran's] hearing level 
on [his] audiogram is consistent with 
noise induced hearing loss.  [The 
Veteran's] pure tone average for 1000, 
2000, 3000 and 4000 is 37.50 dBHL for the 
right ear and 78.75 dBHL for the left 
ear.

The Veteran underwent a VA audiological examination in 
November 2008.  With respect to bilateral hearing loss, the 
examiner noted the Veteran's chief complaint of bilateral 
hearing loss and tinnitus due to military noise exposure.  
The Veteran further reported a history of noise exposure in 
the military from artillery, rifles, hand grenades, 
explosions, and trucks, and no significant noise exposure 
following his military service.  The record reflects that the 
examiner reviewed the Veteran's claims file and noted his 
pertinent service history, to include the results of 
audiograms conducted throughout both periods of military 
service.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
40
45
LEFT
70
80
65
75
95

Middle ear status was within normal limits, bilaterally.  The 
examiner also administered the Maryland CNC speech 
recognition test, which resulted in scores of 98 percent in 
the right ear and 40 percent in the left ear.  The diagnoses 
were mild to severe sensorineural hearing loss in the right 
ear and moderately severe to profound sensorineural hearing 
loss in the left ear.  The VA examiner stated that, "[s]ince 
the Veteran had normal hearing on 12-28-67 after he was 
honorably discharged from the service it is not likely that 
his current hearing loss is related to his honorable military 
service."  The examiner further opined that it was not 
likely that the Veteran's tinnitus was related to his 
military noise exposure.  In support of his opinions, the VA 
examiner noted that tinnitus and hearing loss were first 
evaluated in 1969, after the Veteran fractured his skull 
during his dishonorable period of service.   

Initially, the Board finds that the Veteran has current 
diagnoses of bilateral sensorineural hearing loss and 
tinnitus.  As discussed above, the Veteran's second period of 
military service in December 1967 through July 1971 resulted 
in dishonorable discharge.  As such, he may not receive VA 
benefits for any hearing loss or tinnitus attributed to this 
second period of service.  See 38 C.F.R. § 3.12.  Letters 
written by private physicians in September 1996 and June 1997 
indicated that the Veteran's hearing loss and tinnitus were 
caused by the fractured skull he sustained after a fall in 
service in January 1968.  This was during the Veteran's 
period of dishonorable service.  Accordingly, the Veteran's 
claim for service connection for bilateral hearing loss and 
tinnitus is not supported by these opinion letters.

Turning to the Veteran's first period of active service from 
April 1967 through August 1967, the medical evidence of 
record does not support a nexus between any inservice noise 
exposure and the Veteran's current bilateral hearing loss and 
tinnitus.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical evidence of a nexus between the 
claimed in service disease or injury and the current 
disability).  Specifically, his service treatment records for 
his honorable period of service were negative for any 
complaints, diagnosis, or treatment for hearing loss or 
tinnitus.  The November 2008 VA examiner's opinion that it 
was "not likely" that the Veteran's current hearing loss 
and tinnitus were related to his military service was based 
on a review of the claims file, to include a review of the 
results of various audiometry examinations conducted 
throughout both periods of the Veteran's military service.  
The VA examiner's opinion was supported by a thorough 
rationale.  Specifically, the VA examiner noted that the 
Veteran's hearing was normal at discharge in December 1967.  
The VA examiner also noted that the Veteran's hearing loss 
and tinnitus were first found following a fracture of the 
skull during the Veteran's second period of service, which 
cannot be the basis of a grant of service connection.  

The August 2006 private physician's opinion provided that 
"from the Veteran's history of being exposed to the noise of 
rifles, machine guns, grenades, artillery, and diesel trucks 
without the advantage of hearing protection devices while 
serving in the military from the mid 1960s through the early 
1970s, it is quite likely that this was the beginning of the 
Veteran's hearing loss and tinnitus."  However, the private 
examiner failed to consider the head injury during the 
Veteran's second period of service, and referenced a broad 
time frame of incurrence, which did not make any distinction 
between the Veteran's honorable and dishonorable periods of 
service.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179-80 
(2005) (noting that although the Board may reject a medical 
opinion where the facts are inaccurate or are unsupported by 
the other evidence of record); see also Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) (holding that the Board is not 
bound to accept a physician's opinion when it is based 
exclusively on the inaccurate history provided by the 
claimant because a medical opinion based upon an inaccurate 
factual premise has no probative value).  Accordingly, as the 
private medical examiner did not have access to the Veteran's 
claims file, did not distinguish between the Veteran's 
periods of service, and failed to consider the Veteran's head 
injury in his second period of service, the Board finds that 
this opinion is of limited to no probative value.   

Accordingly, service connection for bilateral hearing loss 
and tinnitus is not warranted.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(b) (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Service connection for bilateral hearing loss and tinnitus is 
denied.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


